PER CURIAM.
In this uncontested bar discipline proceeding, the referee found that the respondent attorney, Karen S. Day, while involved in a legal support services company, notarized numerous affidavits without requiring the affiants to personally appear before her. The referee recommended that respondent be found guilty of violating the former Code of Professional Responsibility, Disciplinary Rules 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(5) (conduct prejudicial to the administration of justice), and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law), and that her conduct constituted a violation of the former Integration Rule of The Florida Bar, article XI, rule 11.02(3)(a) (conduct contrary to honesty, justice, or good morals).
The referee recommended that the respondent receive a public reprimand, to be administered by the publication of this Court’s order. We approve the referee’s report and hereby reprimand attorney Karen S. Day for professional misconduct.
The costs of this proceeding are taxed against the respondent. Judgment is entered against Karen S. Day for costs in the amount of $931.45, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.